PER CURIAM.
By motion to relinquish jurisdiction, appel-lee concedes that the trial court erred in summarily denying appellant’s petition for writ of habeas corpus based upon a finding that the appropriate means for presenting appellant’s claims was by motion for post-conviction relief filed in the sentencing court. Appellee thus suggests that it would be most expedient at this juncture to relinquish jurisdiction to the trial court in order that the merits of appellant’s petition may be addressed. We agree with appellee that because the petition below challenged only ap-pellee’s application and forfeiture of certain gain-time and early release credits, and appellant contended that he would be entitled to immediate release if granted the relief sought, habeas corpus was the proper remedy. However, rather than relinquishing jurisdiction, we elect to treat appellee’s motion as a confession of error, and in accordance therewith we reverse and remand for further proceedings.
MINER, LAWRENCE and PADOVANO, JJ., concur.